Citation Nr: 0934906	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-03 648A	)	DATE
	)
	)


THE ISSUES

1.  Whether a decision of the Board Veterans' Appeals (Board) 
on January 9, 2006, that denied service connection for a left 
shoulder disability should be revised or reversed on the 
basis of clear and unmistakable error (CUE).  

2.  Whether a decision of the Board on January 9, 2006, that 
denied service connection for cardiomegaly should be revised 
or reversed on the basis of CUE.  

3.  Whether a decision of the Board on January 9, 2006, that 
denied service connection for residuals of hand and knuckle 
injuries should be revised or reversed on the basis of CUE.  

(The issues of entitlement to an effective date earlier than 
August 26, 2004, for a 30 percent rating for a allergic 
rhinitis with asthma and history of upper respiratory 
infections and entitlement to service connection for a left 
shoulder disability are the subject of separate decisions by 
the Board.)


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1973 to December 1976 and from January 1981 to October 1997.

2.  In February 2006, a motion was filed for revision based 
on CUE of a January 9, 2006 Board decision that denied 
service connection for a left shoulder disability, 
cardiomegaly and residuals of hand and knuckle injuries.

3.  In August 2008, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
January 9, 2006 decision with respect to the issue of 
entitlement to service connection for a left shoulder 
disability.

4.  In August 2008, the Court affirmed the Board's January 9, 
2006 decision with respect to the issues of entitlement to 
service connection for cardiomegaly and residuals of hand and 
knuckle injuries.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision or reversal of the Board's January 9, 2006 decision 
with respect to the issues of entitlement to service 
connection for a left shoulder disability, cardiomegaly and 
residuals of hand and knuckle injuries based on CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2008).

I.  Left Shoulder Disability

The Court has vacated and remanded the Board's January 9, 
2006 decision with respect to the issue of entitlement to 
service connection for a left shoulder disability that was 
challenged on the basis of CUE in the moving party's motion.  
Thus, there is no final decision for the Board to review on 
the basis of CUE.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it 
must be dismissed.

II.  Cardiomegaly and Residuals of Hand and Knuckle Injuries

The Court has affirmed the Board's January 9, 2006 decision 
with respect to the issues of entitlement to service 
connection for cardiomegaly and residuals of hand and knuckle 
injuries that was challenged on the basis of CUE in the 
moving party's motion.  As the Court has decided these 
issues, the Board does not have jurisdiction to revise its 
prior decision in these matter pursuant to a motion of CUE.  
38 C.F.R. § 20.1400.  Accordingly, the motion must be 
dismissed.


ORDER

The motion is dismissed.



	                       
____________________________________________
	Andrew J. Mullen
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



